          Case
           Case1:20-cv-00760-JSR
                1:20-cv-00760-JSR Document
                                   Document12-1
                                            15 Filed
                                                Filed04/27/20
                                                      04/21/20 Page
                                                                Page11ofof22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
AGCS MARINE INSURANCE COMPANY
a/s/o INTERSTATE TRANSPORT INC.,                          1:20-cv-00760 JSR

                                Plaintiff,                FINAL JUDGMENT BY DEFAULT AS TO
                                                          DEFENDANT DO IT ALL MOVING, LLC
        - against –

DO IT ALL MOVING, LLC,

                                Defendant.
------------------------------------------------------x


        The matter having been opened to the Court by Plaintiff AGCS MARINE INSURANCE

COMPANY a/s/o INTERSTATE TRANSPORT INC.,, [“AGCS”] by its attorneys Casey &

Barnett, LLC, seeking the entry of Final Judgment by Default against Defendant DO IT ALL

MOVING, LLC, [“CLE”] pursuant to Fed .R. Civ. P. 55[b][2]; and it appearing that the

Complaint in this matter was filed on January 28, 2020, seeking damages as a result of the

breach of contract of over the road carriage by reason of DO IT ALL MOVING, LLC having

failed to deliver the subject shipments tendered into DO IT ALL MOVING, LLC ‘s care,

custody and control pursuant to contracts for over the road carriage; and personal service of the

Summons and Complaint having been effectuated with respect to Defendant DO IT ALL

MOVING, LLC, on February 22, 2020; and the Defendant, DO IT ALL MOVING, LLC, having

filed to answer or otherwise move with respect to the complaint; and the time for defendant DO

IT ALL MOVING, LLC, to answer or otherwise move having not been extended; and it

appearing that default was duly noted by the Clerk of the Court against Defendant on March 19,

2020, for its failure to plead or otherwise defend in this action; and the Court having reviewed

the papers; and good cause having been shown;
        Case
         Case1:20-cv-00760-JSR
              1:20-cv-00760-JSR Document
                                 Document12-1
                                          15 Filed
                                              Filed04/27/20
                                                    04/21/20 Page
                                                              Page22ofof22



       IT IS on this ____
                     27th day of _________________,
                                  April             2020,

              ORDERD, ADJUDGED, AND DECREED that FEDERAL INSURANCE
                                                 AGCS MARINE INSURANCE

COMPANY, have judgment against CLE
COMPANY                         DOTRANSPORTATION,   INC., in the total amount of
                                   IT ALL MOVING, LLC

$28,733.69, comprised of the following:

              a. $23,300.00 for liquidated damages; and

              b. $5,433.69 for prejudgment interest at 8% from May 30, 2017, the date of

              loss, to April 27, 2020.



                                     ___________________________________________
                                     HONORABLE JED. S. RAKOFF, U.S.D.J.



                                         04-27-2020




                                                2
